Exhibit 10.44
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT OF G. STEVEN FARRIS
The parties enter into this first amendment to the Employment Agreement between
Apache Corporation (“Apache”) and G. Steven Farris (“Farris”) that was entered
into on June 6, 1988 (hereinafter, the “Agreement”), in order to satisfy the
requirements of §409A of the Internal Revenue Code of 1986, as amended
(hereinafter, the “Code”).
Notwithstanding any provision in the Agreement to the contrary,
1. As required by Code §409A, payments pursuant to section 10 of the Agreement
will begin automatically upon the first to occur of the following events:
(a) Farris has a separation from service as determined by the Secretary of the
Treasury, which occurs when Farris’s level of service drops to 20% or less of
his average level of service during the preceding three years, as determined
pursuant to Code §409A(a)(2)(A)(i) and IRS guidance of general applicability,
including Treasury Regulation §1.409A-1(h)(1)(ii); (b) Farris becomes disabled
within the meaning of Code §409A(a)(2)(C); or (c) Farris dies.
2. The payments pursuant to section 10 of the Agreement will be $0 for the first
six months after Farris’s separation from service, as determined above. The
payments that would have been made during that six-month period, if not for the
preceding sentence, will be paid to Farris (or to his estate if he has died)
within the first ten days of the seventh month after his separation from
service.
IN WITNESS HEREOF, the parties have caused this amendment to be executed,
effective as of January 1, 2005.

             
APACHE CORPORATION
      FARRIS    
 
           
/s/ Margery M. Harris
      /s/ G. Steven Farris    
 
           
Margery M. Harris
Vice President, Human Resources
      G. Steven Farris    
 
           
ATTEST:
           
 
           
/s/ Cheri L. Peper
           
 
           
Cheri L. Peper
Corporate Secretary
           

November 20, 2008

 



--------------------------------------------------------------------------------



 



Apache Corporation Employment Agreement
Recitals
     This contract is entered into on June 6, 1988, between Apache Corporation
(“Apache”), a Delaware corporation with principal offices at 1900 One United
Bank Center, 1700 Lincoln Street, Denver, Colorado 80203-4519, and G. Steven
Farris (“Farris”), an individual with his principal residence at 9004 S. Joplin,
Tulsa, Oklahoma 74137.
     Apache wishes to employ Farris in the capacity described below on the terms
and conditions described below, and Farris wishes to accept employment on those
terms.
Consideration and Agreement
     In consideration of the payments and performance called for by this
agreement, and in consideration of the employment relation created between them,
Apache and Farris convenant and agree as follows:
     1. Office. Apache employs Farris as its Vice President, effective as of the
Commencement Date.
     2. Employment. Farris shall commence full-time employment with Apache on
the Commencement Date. While employed by Apache, Farris shall devote all of his
business and professional time to the business of Apache, except for time spent
managing personal business and investments.
     3. Commencement Date. The “Commencement Date” shall be a mutually agreeable
date between June 27, 1988, and July 18, 1988.
     4. Base Compensation. Apache shall pay Farris the sum of $14,166 per month
after the Commencement Date and during his employment, payable in semi-monthly
installments, and modifiable only by Apache’s board of directors as provided
below (“Base Compensation”).
     5. Benefits. Farris shall participate in the following Apache benefit plans
as they may be supplemented, amended, replaced or terminated by Apache from time
to time:

  (a)   The Apache Incentive Compensation Plan, with participation potential of
fifty percent of Base Compensation;     (b)   The Apache 1982 Employee Stock
Option Plan, with a grant of a 10,000 share ISO option;     (c)   The Apache
Phantom Stock Appreciation Plan (a/k/a

 



--------------------------------------------------------------------------------



 



Long-Term Incentive Compensation Plan), with a grant of 25,000 phantom shares;

  (d)   All other Apache benefit plans customarily extended to executives
entering the employ of Apache in 1988 or thereafter, including but not limited
to the Apache Retirement Plan, the Apache Income Continuation Plan, and the
various Apache medical, dental, life insurance, and disability insurance plans.

Apache shall also pay for a Denver luncheon club membership and a covered garage
parking space for Farris.
     6. LTIP. Apache and Farris agree to work in good faith to formulate an
additional long-term incentive program for the benefit of Farris (the “LTIP”).
The LTIP will pay Farris a percentage of the net gain after tax upon each year’s
annual drilling capital expenditures. Net gain will be determined on the basis
of a five-year production and reserve report developed by an independent
petroleum engineering consultant.
     7. Residence. Farris may tender possession of his principal residence
(including all related real property, appurtenances, improvements and fixtures)
to Apache at any time within one year after the Commencement Date, and within
10 days thereafter Apache shall purchase the residence for a cash purchase price
equal to the average of two independent fair market value appraisals by MAI or
SRA appraisers, performed at Apache’s cost. If the two appraisals differ by more
than five percent, a third MAI or SRA appraisal shall be obtained at Apache’s
cost, and the purchase price shall be the average of the closest two appraisals.
Risk of loss of or damage to the residence shall pass with possession. Upon
payment of the purchase price, Farris shall convey good and marketable title to
the residence to Apache by general warranty deed, free and clear of all liens
and encumbrances. All taxes, utilities, rents and other payments and charges
shall be pro-rated to the date of change of possession. Farris shall obtain an
ALTA Owner’s Title Insurance Policy insuring title to the residence in Apache,
subject only to exceptions and conditions acceptable to Apache, and shall
deliver a title commitment and pay the policy premium at closing. All other
payments and procedures attendant to the sale and purchase of the residence
shall be handled in the manner customary in Tulsa, Oklahoma. An amount equal to
six weeks of salary will be paid as a relocation allowance.
     8. Duties. Farris’ duties and responsibilities shall be determined by
Apache’s board of directors, which shall also review and modify Farris’ Base
Compensation, benefits and incentives from time to time as they deem
appropriate.

-2-



--------------------------------------------------------------------------------



 



     9. Termination. Farris’ employment shall be terminable at will by either
Farris or Apache upon 30 days’ advance written notice.
     10. Severance Payments. If Farris employment is terminated by Apache
without Cause, or if Farris terminates his employment within 30 days after
Apache’s board of directors has reduced his Base Compensation without
proportionately reducing the salaries of all Apache executives of the rank of
vice-president or higher, then Apache shall, for thirty-six months after
termination:

  (a)   continue to pay Farris an amount equal to his Base Compensation as it
existed 60 days prior to termination;     (b)   on each March first during the
thirty-six months, pay Farris 50 percent of the maximum amount for which he was
qualified under the Apache Incentive Compensation Plan (calculated on his base
compensation as of 60 days prior to termination);     (c)   continue to pay all
amounts, if any, uncond- tionally accrued and payable under the LTIP; and    
(d)   continue to provide individual and dependent insurance benefits equivalent
to those provided 60 days prior to termination, subject to customary co-payment
or contribution by Farris;

(the “Severance Payments”). “Cause” means:

  (e)   Farris’ willful failure to perform his duties after a demand for
performance is delivered to him by the Apache board of directors which
specifi-ally states the manner in which the board believes Farris has not
performed his duties;     (f)   Farris’ willful gross misconduct materially
injurious to Apache;     (g)   Farris’ violation of a direct order of the board
of directors, the executive committee of the board, or the chairman of the
board; or     (h)   Farris’ disability invoking Apache’s disability insurance.

An act or omission shall be “willful” if it is done or omitted:

  (i)   in bad faith; or

-3-



--------------------------------------------------------------------------------



 



  (j)   without reasonable belief that the act or omission was in the interests
of the company.

Severance Payments shall be payable to Farris’ heirs or devisees in the event of
his death after termination of employment.
     11. Conduct. Farris shall not:

  (a)   directly or indirectly compete with Apache;     (b)   appropriate or
usurp business opportunities available to Apache; or     (c)   reveal any trade
secret or confidence of Apache;

during the term of his employment or for thirty-six months thereafter, except:

  (d)   as permitted in writing by Apache’s board of directors; and     (e)  
that Farris shall be permitted to compete with Apache if Apache terminates his
employment without Cause.

A breach of this paragraph 11 by Farris shall be conclusively deemed to be
willful gross misconduct materially injurious to Apache, and if a breach occurs
Apache shall have the right:

  (f)   to terminate Farris for Cause if he is still employed by Apache; or    
(g)   to cease paying Severance Payments if Apache is paying Severance Payments;
    (h)   to seek damages if Farris is not employed by Apache and Apache is not
paying Severance Payments.

Apache’s trade secrets and confidences shall include any information about
Apache or its business which is not generally available to the public,
including, but not limited to, any planning, analysis, strategy, data, investor
information, financial information, legal information, geological or geophysical
information or proprietary information. Upon termination of employment, Farris
shall promptly surrender all documents, maps, records, data and all other
information representing, reflecting or containing trade secrets or confidences,
without demand by Apache.
     12. Apache Successors. Apache shall not merge or consolidate with another
organization unless the surviving

-4-



--------------------------------------------------------------------------------



 



organization assumes all of Apache’s obligations under this agreement. This
agreement shall benefit and bind Apache’s successors.
     13. Amendment. This agreement may not be amended (other than to the extent
that the board of directors may modify Farris’ Base Compensation, benefits and
incentives from time to time) except by a writing signed by the chairman of the
board of Apache and by Farris.
     14. Entire Agreement. This is the entire agreement between Farris and
Apache. It supercedes and replaces all prior agreements, discussions, offers and
understandings between them concerning employment, compensation, incentives, or
benefits.
     15. Severability. The invalidity of any term of this agreement shall not
invalidate or affect any other term of this agreement.
     16. Choice of Law. This agreement shall be interpreted under the laws of
the State of Colorado, and its courts shall have jurisdiction over its
enforcement and interpretation. Venue shall be proper in the city and county of
Denver.

          Apache Corporation
      /s/ C. Eugene Daniels       By C. Eugene Daniels      Vice President of
Human Resources            /s/ G. Steven Farris       G. Steven Farris         
   

-5-